Exhibit 3.1 BYLAWS OF LOWE'S COMPANIES, INC. As Amended and Restated November 13, 2009 INDEX ARTICLE I. OFFICES 1 ARTICLE II. SHAREHOLDERS 1 SECTION 1. ANNUAL MEETING 1 SECTION 2. SPECIAL MEETINGS 1 SECTION 3. PLACE OF MEETING 2 SECTION 4. NOTICE OF MEETING 2 SECTION 5. CLOSING OF TRANSFER BOOKS OR FIXING OF RECORD DATE 3 SECTION 6. VOTING LISTS 3 SECTION 7. QUORUM 3 SECTION 8. PROXIES; ELECTRONIC AUTHORIZATION 4 SECTION 9. VOTING OF SHARES 4 SECTION 10. CONDUCT OF MEETINGS 5 SECTION 11. NOMINATION OF DIRECTORS 5 SECTION 12. NOTICE OF BUSINESS 6 ARTICLE III. BOARD OF DIRECTORS 7 SECTION 1. GENERAL POWERS 7 SECTION 2. NUMBER, TENURE AND QUALIFICATIONS 7 SECTION 3. REGULAR MEETINGS 7 SECTION 4. SPECIAL MEETINGS 7 SECTION 5. NOTICE 8 SECTION 6. QUORUM 8 SECTION 7. MANNER OF ACTING 8 SECTION 8. VACANCIES 8 SECTION 9. COMPENSATION 8 SECTION 10. PRESUMPTION OF ASSENT 8 SECTION 11. ACTION WITHOUT MEETING 9 SECTION 12. INFORMAL ACTION BY DIRECTORS 9 SECTION 13. COMMITTEES GENERALLY 9 SECTION 14. EXECUTIVE COMMITTEE 9 SECTION 15. AUDIT COMMITTEE 10 SECTION 16. COMPENSATION COMMITTEE 10 SECTION 17. GOVERNANCE COMMITTEE 10 SECTION 18. GOVERNMENT/LEGAL AFFAIRS COMMITTEE 11 SECTION 19. SALARY ADMINISTRATION; DIRECTORS COMPENSATION 11 ARTICLE IV. INDEMNIFICATION 11 SECTION 1. INDEMNIFICATION 11 SECTION 2. LIMITATION ON INDEMNIFICATION 11 SECTION 3. BOARD DETERMINATION 11 SECTION 4. RELIANCE 12 SECTION 5. AGENTS AND EMPLOYEES 12 SECTION 6. EXPENSES 12 SECTION 7. INSURANCE 12 SECTION 8. VESTING 12 ARTICLE V. OFFICERS 12 SECTION 1. TITLES 12 SECTION 2. ELECTION AND TERM OF OFFICE 13 SECTION 3. REMOVAL 13 SECTION 4. CHAIRMAN OF THE BOARD OF DIRECTORS 13 SECTION 5. VICE CHAIRMAN OF THE BOARD OF DIRECTORS 13 SECTION 6. PRESIDENT 13 SECTION 7. VICE PRESIDENTS 13 SECTION 8. SECRETARY 13 SECTION 9. TREASURER 13 SECTION 10. CONTROLLER 14 ARTICLE VI. DEPARMENTAL DESIGNATIONS 14 SECTION 1. DEPARTMENTAL DESIGNATIONS 14 ARTICLE VII. CERTIFICATES FOR SHARES AND THEIR TRANSFER 14 SECTION 1. CERTIFICATES FOR SHARES; NON-CERTIFICATED SHARES 14 SECTION 2. TRANSFER OF SHARES 14 SECTION 3. LOST CERTIFICATES 15 ARTICLE VIII. FISCAL YEAR 15 ARTICLE IX. DIVIDENDS 15 ARTICLE X. SEAL 15 ARTICLE XI. WAIVER OF NOTICE 16 ARTICLE XII. AMENDMENTS 16 BYLAWS OF LOWE'S COMPANIES, INC. As Amended and Restated November 13, 2009 ARTICLE I. OFFICES The principal office of the corporation in the State of North Carolina shall be located in the County of Iredell. The registered office of the corporation, required by law to be continuously maintained in the State of North Carolina, may be, but need not be, identical with the principal office and shall be maintained at that location identified as the address of the business office of the registered agent with the North Carolina Secretary of State. The corporation may have such other offices either within or without the State of North Carolina, as the Board of Directors may designate or the business of the corporation may require from time to time. ARTICLE II.SHAREHOLDERS SECTION 1. ANNUAL MEETING. The annual meeting of shareholders shall be held each year on a day in the month of May to be designated by the Board of Directors, at an hour to be designated by the Chairman of the Board, for the purpose of electing directors and for the transaction of such other business as may come before the meeting. If the annual meeting shall not be held on the day designated by this Section 1, a substitute annual meeting shall be called in accordance with the provisions of Section 2 of this Article II. A meeting so called shall be designated and treated for all purposes as the annual meeting. SECTION 2. SPECIAL MEETINGS. (a)Special meetings of the shareholders for any purpose or purposes may be called by the Chairman of the Board or by a majority of the Board of Directors, and shall be called by the Secretary upon the written request of shareholders owning in the aggregate a majority of the total number of shares of capital stock of the corporation outstanding and entitled to vote on the matter or matters to be brought before the proposed special meeting. (b)A request to the Secretary shall be signed by each shareholder, or a duly authorized agent of such shareholder, requesting the special meeting and shall set forth:(i) a statement of the specific proposal(s) to be brought before the special meeting, the reasons for conducting such business at the special meeting and any material interest in such business of each shareholder requesting the special meeting, (ii) the name and address, as they appear on the corporation’s books, of each shareholder requesting the special meeting, (iii) the number of shares which are owned by each shareholder requesting the special meeting, including shares beneficially owned and shares held of record, and (iv) any other information that is required to be set forth in a shareholder’s notice required to be delivered 1 pursuant to Section 11 or Section 12 of Article II of these Bylaws.A request to call a special meeting shall include documentary evidence of each requesting shareholders’ record and beneficial ownership of the corporation’s shares of capital stock. (c)A special meeting requested by shareholders shall be held at such date and time as may be fixed by the Board of Directors; provided, however, that the date of any such special meeting shall be not more than ninety (90) days after the request to call the special meeting is received by the Secretary. Notwithstanding the foregoing, a special meeting requested by shareholders shall not be held if (i) the Board of Directors calls or has called an annual or special meeting of shareholders to be held within ninety (90) days after the Secretary receives the request for the special meeting and the Board of Directors determines in good faith that the business of such meeting includes (among any other matters properly brought before the annual meeting) the purpose(s) specified in the request or (ii) an annual or special meeting was held not more than 12 months before the date on which the request for a special meeting was delivered to the Secretary that included the purpose(s) specified by the requesting shareholders in their request for a special meeting, with such determination being made in good faith by the Board of Directors. (d)Business transacted at a special meeting requested by shareholders shall be limited to the purpose(s) stated in the request for the special meeting; provided, however, that nothing herein shall prohibit the Board of Directors from submitting additional matters to shareholders at any such special meeting. (e) Any shareholder may revoke a request for a special meeting at any time by written revocation delivered to the Secretary, and if, following such revocation, there are un-revoked requests from shareholders holding in the aggregate less than the requisite number of shares entitling the shareholders to request the calling of a special meeting, the Board of Directors, in its discretion, may cancel the special meeting. SECTION 3. PLACE OF MEETING. The Board of Directors may designate any place, either within or without the State of North Carolina, as the place of meeting for any annual or special meeting of the shareholders. In the event the directors do not designate the place of meeting for either an annual or special meeting of the shareholders, the Chairman of the Board may designate the place of meeting.If the Chairman of the Board does not designate the place of meeting, the meeting shall be held at the offices of the corporation in Mooresville, North Carolina. SECTION 4. NOTICE OF MEETING. Written notice stating the place, day, and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be given not less than 10 nor more than 60 days before the day of the meeting, by any means of communication permitted under or authorized by the North Carolina Business Corporation Act, including without limitation, in person; by electronic means; or by mail or private carrier, by or at the direction of the Secretary, or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting. When a meeting is adjourned it shall not be necessary to give any notice of the adjourned meeting other than by announcement at the meeting at which the adjournment is taken 2 unless a new record date for the adjourned meeting is or must be fixed, in which event notice shall be given to shareholders as of the new record date. SECTION 5. CLOSING OF TRANSFER BOOKS OR FIXING OF RECORD DATE. For the purpose of determining shareholders entitled to notice of or to vote at the meeting or any adjournment thereof, or shareholders entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the Board of Directors of the corporation may provide that the stock transfer books shall be closed for a stated period but not to exceed, in any case, 60 days. If the stock transfer books shall be closed for the purpose of determining shareholders entitled to notice of or to vote at a meeting of shareholders, such books shall be closed for at least 10 days immediately preceding such meeting. In lieu of closing the stock transfer books, the Board of Directors may fix in advance a date as the record date for any such determination of shareholders, such date in any case to be not more than 70 days and, in case of a meeting of shareholders, not less than 10 days prior to the date on which the particular action, requiring such determination of shareholders, is to be taken. If the stock transfer books are not closed and no record date is fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders, or of shareholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the Board of Directors declaring such dividend is adopted, as the case may be, shall be the record date for such determination of shareholders. When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this Section 5, such determination shall apply to any adjournment thereof if the meeting is adjourned to a date not more than 120 days after the date fixed for the original meeting. SECTION 6. VOTING LISTS. The officer or agent having charge of the stock transfer books for shares of the corporation shall make before each meeting of shareholders a complete list of the shareholders entitled to vote at such meeting arranged in alphabetical order and by voting group (and within each voting group by class or series of shares), with the address of and the number of shares held by each. For a period beginning two business days after notice of the meeting is given and continuing through the meeting, this list shall be available at the corporation's principal office for inspection by any shareholder at any time during usual business hours. The list shall also be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting. The original stock transfer books shall be prima facie evidence as to who are the shareholders entitled to examine such list or transfer books or to vote any meeting of shareholders. SECTION 7. QUORUM. Shares entitled to vote as a separate voting group may take action on a matter at a meeting if a quorum of that voting group exists with respect to that matter. In the absence of a quorum at the opening of any meeting of shareholders, the meeting may be adjourned from time to time by the vote of the majority of the votes cast on the motion to adjourn. A majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter. Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of the meeting unless a new record date 3 is or must be set for the adjourned meeting. If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the Articles of Incorporation, a Bylaw adopted by the shareholders, or the North Carolina Business Corporation Act requires a greater number of affirmative votes.The standard for electing directors shall be as set forth in the corporation’s Articles of Incorporation. SECTION 8. PROXIES; ELECTRONIC AUTHORIZATION (a)At all meetings of shareholders, a shareholder may vote by proxy executed in writing by the shareholder or by his duly authorized attorney in fact.Such proxy shall be filed with the secretary of the corporation before or at the time of the meeting. No proxy shall be valid after 11 months from the date of its execution, unless otherwise provided in the proxy. If a proxy for the same shares confers authority upon two or more persons and does not otherwise provide a majority of them present at the meeting or if only one is present at the meeting then that one may exercise all the powers conferred by the proxy; but if the proxy holders present at the meeting are divided as to the right and manner of voting in any particular case, and there is no majority, the voting of such shares shall be prorated. (b)The secretary may approve procedures to enable a shareholder or a shareholder’s duly authorized attorney in fact to authorize another person or persons to act for him or her as proxy by transmitting or authorizing the transmission of a telegram, cablegram, internet transmission, telephone transmission or other means of electronic transmission to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission, provided that any such transmission must either set forth or be submitted with information from which the inspectors of election can determine that the transmission was authorized by the shareholder or the shareholder’s duly authorized attorney in fact. If it is determined that such transmissions are valid, the inspectors shall specify the information upon which they relied. Any copy, facsimile telecommunications or other reliable reproduction of the writing or transmission created pursuant to this Section 8 may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used, provided that such copy, facsimile telecommunication or other reproduction shall be a complete reproduction of the entire original writing or transmission. SECTION 9. VOTING OF SHARES. Except as otherwise provided by law, each outstanding share of capital stock of the corporation entitled to vote shall be entitled to one vote on each matter submitted to a vote at a meeting of shareholders. The vote of a majority of the shares voted on any matter at a meeting of shareholders at which a quorum is present shall be the act of the shareholders on that matter, unless the vote of a greater number is required by law or by the Articles of Incorporation or Bylaws. Voting on all substantive matters shall be by a ballot vote on that particular matter. Voting on procedural matters shall be by voice vote or by a show of hands unless the holders of one-tenth of the shares represented at the meeting shall demand a ballot vote on procedural matters. 4 SECTION 10. CONDUCT OF MEETINGS. At each meeting of the shareholders, the Chairman of the Board shall act as chairman and preside. In his absence, the Board may designate another officer or director to preside. The Secretary or an Assistant Secretary, or in their absence, a person whom the Chairman of such meeting shall appoint, shall act as secretary of the meeting. SECTION 11. NOMINATION OF DIRECTORS.Only persons who are nominated in accordance with the provisions set forth in these Bylaws shall be eligible to be elected as a director at a meeting of shareholders.Nominations of persons for election to the Board of Directors may be made at a meeting of shareholders (a)by or at the direction of the Board of Directors, or (b)by any shareholder of the corporation who is a shareholder of record at the time of giving of notice as provided for in this Section 11, who shall be entitled to vote for the election of directors at the meeting and who complies with the notice procedures set forth in this Section 11. Such nominations, other than those made by or at the direction of the Board of Directors, shall be made pursuant to timely notice in writing to the Secretary. To be timely, a shareholder’s notice shall be delivered to, or mailed and received at, the principal executive offices of the corporation not less than one hundred twenty (120) days nor more than one hundred fifty (150) days prior to the first anniversary of the preceding year’s annual meeting of shareholders; provided, however, in the event the date of the annual meeting is advanced by more than thirty (30) days or delayed by more than sixty (60) days from such anniversary date, then to be timely notice by a shareholder must be so delivered not earlier than the 120th day prior to such annual meeting and not later than the close of business on the later of the 90th day prior to such annual meeting or the tenth day following the day on which public announcement of the date of such meeting is first made.
